Citation Nr: 0425583	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1977.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  Statements from fellow service members corroborate the 
veteran's claim that he was subjected to verbal, emotional 
and physical abuse while in service.  

2.  A February 2003 VA examination report included diagnosis 
of PTSD related to the verbal, emotional and physical abuse 
the veteran was subjected to in service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the veteran was 
informed of the provisions of the VCAA by the RO in a July 
2002 letter which preceded the initial RO decision denying 
the claim in January 2003.  

The veteran initially requested both an RO hearing and a 
hearing before the Board of Veterans' Appeals (Board).  In 
June 2003 the veteran clarified he wished to appear and 
testify at a videoconference before the Board.  In May 2004 
the veteran cancelled the hearing to be held before a 
Decision Review Officer at the RO.  In June 2004 a 
videoconference was held with the veteran before the 
undersigned Veterans Law Judge.  

As the Board has concluded the evidence supposes the grant of 
the benefit sought no further assistance to the veteran in 
developing his claim is required.  

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the Veterans 
Benefits Administration Adjudication Procedure Manual (M21-1) 
provisions dealing with PTSD are substantive rules that are 
the equivalent of VA regulations.  See Cohen v. Brown, 
10 Vet. App. 128, 139 (1997).  In YR v. West, 11 Vet. 
App. 393 (1998) the Court required VA to follow the 
provisions of M21-1, Part III, Chapter 5 as to PTSD claims 
based on personal assault.  This included development of 
evidence from additional sources including fellow service 
persons.  In personal assault cases, M21-1 states, secondary 
evidence, may need interpretation by a clinician.  

The Court in Patton v. West, 12 Vet. App. 272 (1999) held the 
caselaw in Moreau v. Brown, 9 Vet. App. 389 (1996), aff'd 
124 F. 3d 228 (Fed. Cir. 1997) that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence'" and that an opinion by a 
mental health professional based on a postservice examination 
of the veteran cannot be used to establish the occurrence of 
the stressor was not applicable in cases of personal assault.  
These quoted categorical statements were made in the context 
of discussing PTSD diagnoses other than those arising from 
personal assault. As to such personal-assault cases, VA has 
provided for special evidentiary-development procedures, 
including interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis.  M21-
1, Part III, Chapter 5.14c, (8), (9). To that extent, the 
above categorical statements in Cohen (Douglas) and Moreau, 
and other cases where they may have been echoed, are not 
operative.   

Factual Background.  The veteran's DD Form 214N reveals he 
served in the United States Navy as a marine mechanic.  In 
the remarks section it was noted he was aboard the USS 
Southerland and served in submarine damage control.  

The veteran's service entrance examination in September 1971 
noted the psychiatric evaluation as normal.  In September 
1973 the veteran was examined for submarine service.  A 
psychiatric note stated the veteran had passive-aggressive 
trends.  The psychiatrist noted there was no former 
psychiatric diagnosis.  He was recommended for submarine duty 
with reservations.  June 1976 service medical records include 
a psychiatric evaluation.  The veteran requested a 
consultation.  He had an urge to do bodily harm to a co-
worker.  Diagnosis was deferred pending testing.  In July 
1976 the veteran returned for two routine visits.  Testing 
had shown the veteran was probably a normal individual.  
Relaxation therapy was recommended.  The psychiatric 
diagnosis was "no severe psychopathology."  The veteran's 
only difficulty appeared to be some difficulty in managing 
his aggression and angry feelings.  The veteran's discharge 
examination in July 1977 did not include diagnosis of any 
psychiatric disorder.  

In February 2003 the veteran was evaluated by VA.  The 
veteran gave the VA examiner a list incidents when he claimed 
he was tormented while in the Navy.  He experienced intense 
fear and anger during those incidents in service.  He had 
intense psychological distress when exposed to internal cues 
that reminded him of those events.  He avoided thinking of 
the events and avoided, places and people that reminded him.  
He had difficulty staying asleep, was irritable and angry, 
had difficulty concentrating and had an exaggerated startle 
response.  The VA examiner diagnosed PTSD and stated the 
veteran fulfilled the criteria for PTSD.  

In a statement attached to his June 2003 notice of 
disagreement the veteran reported he was jeered at, tormented 
on account of his weight and accused of homosexuality in 
service.  While in recruit training he was grabbed, by his 
chest, buttocks and crotch while other recruits made sexual 
remarks.  While in training he was frequently shoved down in 
the snow.  At nuclear power school other sailors were allowed 
to verbally abuse him.  Pornographic photographs were hung in 
his berthing space.  He was shoved and had pranks played on 
him.  He was crowded into corners, sprayed with a fire 
extinguisher while he slept, other crewman picked fights with 
him, and he was ridiculed because he sought treatment for 
mental/emotional problems.  On one occasion he was shoved 
down a ladder.  

The veteran submitted three statements from fellow service 
members who served with him a various stations and observed 
the harassment and abuse.  EMB, in an April 2003 statement 
said he witnessed almost daily harassment of the veteran.  
The veteran was a man of high moral, religious and ethical 
standards and was abused The abuse ran the gamut from use of 
foul obscene language to pornographic discussions, literature 
and pictures.  MM, in an April 2003 statement indicated he 
could verify the veteran was teased and made fun of, and 
belittled on almost a daily basis.  It ranged from verbal 
abuse to physical abuse.  He was pushed, and poked by other 
crew members.  AMK, in his May 2003 statement wrote that he 
personally observed the consistent harassment and verbal 
abuse the veteran was subjected to while they were serving 
aboard a submarine.  He saw another service member kick the 
veteran with both feet and force the veteran to go into the 
water head first.  He stated there was animosity toward the 
veteran from some crewman.  

Service connection for PTSD requires medical evidence of 
diagnosis of PTSD, a nexus between current symptoms and 
service, and credible supporting evidence that the in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2003).  

The veteran has submitted statements detailing the verbal and 
physical harassment he was subjected to in service.  The 
service medical records substantiate the veteran had 
difficulties controlling his anger in service and sought 
counseling.  Three fellow service member who personally 
witnessed the harassment of the veteran have written 
statements supporting the veteran's claim.  The Board finds 
the statements of the three former servicemen are credible.  
The individuals all stated they personally observed the 
harassment of the veteran.  38 C.F.R. § 3.159(a)(2) (2003).  
The observations by the three servicemen corroborate the 
events in service described by the veteran.  They are 
consistent with the places, types and circumstances of the 
veteran's service as noted in the service records.  38 C.F.R. 
§ 3.303(a)(2003).  The Board has concluded the evidence 
establishes the veteran was verbally and physically harassed 
by other service men.  The evidence demonstrates the 
veteran's claimed in-service stressors occurred.  

Service connection for PTSD also requires diagnosis of PTSD 
and a link by medical evidence between the current symptoms 
and the in-service stressor.  A VA examiner found the 
veteran' symptoms met the criteria for diagnosis of PTSD in 
February 2003.  Although the veteran had not submitted 
evidence corroborating his in-service stressors at the time 
of the examination, he submitted a copy of his statement 
outlining his claimed stressors.  They were later 
corroborated by his fellow service members.  As the diagnosis 
was based on the now verified in-service stressors, the Board 
accepts the February 2003 VA examination report as providing 
a link between the in-service stressors and the current 
symptoms of PTSD.  

As the evidence supports the claim, service connection for 
PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



